NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ZENITH INSURANCE COMPANY, and               )
for the use and benefit of DANIELLE G.      )
BRENNAN,                                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-2826
                                            )
RYAN BUCK PIERCE and LARISSA                )
MUELLER,                                    )
                                            )
             Appellees.                     )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Courtney M. Keller and I. William Spivey,
III, of Greenberg Traurig, P.A., Orlando;
and Jay A. Yagoda of Greenberg Traurig,
P.A., Miami, for Appellant.

Sarah Lahlou-Amine of Banker Lopez
Gassler P.A., Tampa, for Appellees.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.